Citation Nr: 1029406	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  03-07 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1962 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in a hearing before the Decision Review 
Officer (DRO) at the RO in March 2003; a transcript of that 
hearing is of record.

The Veteran also testified at a Board videoconference hearing 
before a Veterans Law Judge in July 2004; a transcript of that 
hearing is associated with the claims file.  That Veterans Law 
Judge remanded the case for further development in a January 2005 
Board remand.  The case has been returned to the Board for 
further appellate review.  

The Veterans Law Judge that had conducted the July 2004 hearing 
has since left the Board.  The Veteran was apprised of his right 
to a new hearing before another member of the Board in a May 2010 
letter.  However, he declined the opportunity for a new hearing, 
submitting an informal hearing presentation from his 
representative instead.


FINDINGS OF FACT

1.  The Veteran did not serve in combat, but was a Jet Engine 
Mechanic, Maintenance Schedule Technician, and Instructor.

2.  The Veteran's in-service stressors are not specifically 
corroborated by the evidence of record.

3.  The Veteran was diagnosed with PTSD by a VA facility and that 
diagnosis was related to the Veteran's experiences, which 
includes "fear of hostile military or terrorist activity" while 
in Vietnam, when he was unarmed and heard shelling and small arms 
fire at the perimeter of the base.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f)(3)(July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

In light of the favorable decision with regard to the issue of 
service connection for PTSD, no further discussion of VCAA 
compliance is necessary.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2009).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In general, in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Moreover, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
[i.e., under the criteria of Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV)]; a link, established 
by medical evidence, between the Veteran's current symptoms and 
an in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).

In this case, the Veteran contends that his current diagnosis of 
PTSD and that such disorder is due to military stressors.  
Specifically, he claims that his PTSD resulted from an incident 
in which he failed to resuscitate a new recruit that was found 
lying on the floor while the Veteran was stationed at Chanute Air 
Force Base in Illinois, where he was an instructor.  The Veteran 
also indicated that he was stationed in Okinawa, Japan, and at 
Phan Rang Air Base in the Republic of Vietnam, where he was 
responsible for shipping dead soldiers in small silver coffins 
back to the United States to be identified.  He additionally 
asserts in an October 2002 letter that he experienced shelling 
and arms fire while in Phan Rang and that he was unarmed.  He was 
sent to Phan Rang to recover C-130 aircraft.  

The Veteran's service treatment records do not demonstrate any 
complaints or treatment referable to any psychiatric disability 
during service.  In fact, the Veteran's May 1962 enlistment and 
January 1970 separation examinations note that he was 
psychiatrically normal at entrance and exit from military 
service.  His personnel records, however, indicate a temporary 
transfer order to Phan Rang, Vietnam in September 1966 in order 
to support an Airlift Control Element in support of MAC Airlift 
operations.  The temporary duty transfer noted that such 
assignment was to last approximately 30 days.  The Veteran's two 
DD Form 214's indicate that he was a Jet Engine Mechanic and a 
Maintenance Schedule Technician during his military service.  His 
personnel records also disclose that the Veteran was an 
Instructor at Chanute Air Force Base from June 1968 to May 1970.

The post-service record reflects that the Veteran underwent 
treatment with Logan Vet Center in Henlawson, West Virginia, in 
2002.  That report indicates the report of many stressors, 
particularly in recovering C-130/133 aircraft, as well as the 
Veteran's recollection of many dead American soldiers in metal 
containers on the aircrafts that he recovered.  He further stated 
that he attempted to resuscitate an airman who overdosed at 
Chanute Air Force Base when he was an instructor there.  The 
Veteran stated that the airman died, but that he could not 
remember his name.  The Veteran also reported that he continued 
to relive Vietnam in his mind every day with many things 
triggering Vietnam experiences, such as sounds of helicopters, 
loud noises and certain smells.  The report indicated that the 
Veteran suffers from a variety of symptoms "that remind him of 
his Vietnam experiences."  The Veteran was diagnosed with PTSD.

In a VA initial mental health assessment dated in August 2002, 
the Veteran reported that he was in active combat in Vietnam and 
noted that his life has not been the same since that time.  He 
stated that his experiences were a result of recovery missions 
when airplanes crashed.  He also indicated that he relives seeing 
dead bodies that he pulled from those planes, as well as the 
student that he trained who died of an overdose.  After 
examination, the Veteran was diagnosed with PTSD and major 
depression.  Other VA treatment records from that time through 
August 2006 demonstrate that the Veteran was seen periodically 
for counseling sessions for his PTSD.

The Veteran testified at his July 2004 hearing before the Board 
that he was in Phan Rang servicing a fighter outfit and 
transportation outfit.  The Veteran specifically indicated that 
he did not have a gun, that there were no incoming mortars, and 
that he was not in any combat situations.  However, he stated 
that he heard shooting and gunfire on the perimeter of the base.  
He stated that it made him scared to be out in the open servicing 
aircraft without any guards.  The Veteran also indicated again 
that he could not remember the dead airman's name, who he tried 
to resuscitate without effect.  The Veteran also indicated that 
he saw dead bodies.  The Veteran indicated that the airman's 
death and the dead bodies were the most prominent, disturbing 
memories, but that he was scared while in Vietnam as well.  The 
Veteran testified similarly in his DRO hearing in March 2003, as 
he did in his July 2004 Board hearing.

The Veteran underwent a private psychiatric evaluation in March 
2005.  The examiner noted that the Veteran was stationed in 
Vietnam, but was not directly involved in combat operations.  The 
examiner noted that the Veteran reported a lot of shelling and 
that he felt defenseless and unarmed.  The Veteran also reported 
working on planes which contained dead bodies, though the most 
memorable and disturbing event was the death of an airman at 
Chanute Air Force Base while he was an instructor.  The Veteran 
reported that the airman died after resuscitation efforts were 
unsuccessful.  The Veteran reported his symptomatology had been 
present since his time in Vietnam.  The diagnosis was PTSD.  The 
examiner indicated that the Veteran's experiences in Vietnam, 
including his failed resuscitation during service, caused the 
current symptoms.

The Veteran also submitted statements from his daughter and 
spouse, noting that the PTSD symptoms had been ongoing since his 
time in the military.  The spouse's statement also noted that the 
Veteran had told her about transporting dead bodies back to the 
United States while in Vietnam, and she stated that after the 
airman died the Veteran "was never the same."

Following the Board's remand in January 2005, research on the 
Veteran's assertion of the death of the airman was conducted by 
the Joint Services Records Research Center (JSRRC).  Research was 
also undertaken to ascertain whether Phan Rang had been attacked 
August through November 1966.  JSRRC was unable to document 
whether there was an attack at Phan Rang during that time.  
Additionally, it was unable to confirm the airman's death at 
Chanute Air Force Base without further information.  VA sent the 
Veteran a request for further stressor information in a May 2007 
letter.  The Veteran did not respond to the letter until May 
2010, when he stated that his memory was poor and that he could 
not provide any more information about his stressors other than 
what was already in the claims file.

The Board notes that the Veteran has been diagnosed with PTSD.  
Thus, the first element necessary for service connection has been 
met.  

The Board finds that the Veteran did not serve in combat and that 
his stressors are non-combat in nature.  The Veteran was a Jet 
Engine Mechanic, Maintenance Schedule Technician and Instructor 
during his military service; none of these positions indicate any 
combat service.  In fact, the Veteran specifically admits that he 
did not see any combat while in service during both his Board and 
DRO hearings.  However, the Board notes that effective July 13, 
2010, VA liberalized the evidentiary standard, in certain 
circumstances, for claims of service connection for PTSD, 
particularly as to the corroboration of in-service stressors.  

The new regulation indicates that if a stressor claimed by a 
Veteran is related to the fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that veteran's symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the claimed in-service 
stressor.  See 75 Fed. Reg. 39843-52 (July 13, 2010)(to be 
codified at 38 C.F.R. § 3.304(f)(3)).

"Fear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  

The Board notes that throughout the record, and particularly at 
the July 2004 Board hearing, the Veteran indicated that he was 
scared when he was in Vietnam because he was unarmed, defenseless 
and unguarded while he was fixing planes, and that he heard 
shelling and small arms fire at the perimeter of the base.

The evidence of record demonstrates that the Veteran was 
temporarily assigned to the Republic of Vietnam in September 
1966.  The Board notes the Veteran's specific Vietnam 
experiences, particularly the fear of being defenseless in 
Vietnam, is the predicated stressor for the Veteran's PTSD 
diagnosed by the private examiner in March 2003.  However, as the 
new regulation specifically indicates, the Veteran's PTSD 
diagnosis must be made by a VA or VA-contracted mental health 
professional in order for the liberalized evidentiary standard in 
the new regulation to apply.  See 38 C.F.R. § 3.304(f)(3).

The Veteran was diagnosed by VA in August 2002 with PTSD.  
However, the predicated stressors on which the diagnosis was made 
are unclear in that mental health evaluation.  The Veteran 
underwent another evaluation in August 2002 at the Logan Vet 
Center, which diagnosed PTSD based on Vietnam experiences, 
particularly sounds and smells that triggered reexperiencing of 
Vietnam experiences.  The Board notes that the Logan Vet Center 
is a VA facility.  See Dunn v. West, 11 Vet. App. 462, 466 (1998) 
(Vet Centers are considered VA facilities for the purposes of the 
duty to assist in obtaining records).  Therefore, a VA facility 
has diagnosed the Veteran with PTSD which is predicated on "fear 
of hostile military or terrorist activity" while he was on 
temporary duty to Vietnam in September 1966.  Moreover, such 
experiences would be of the type, place and circumstance of the 
Veteran's military service in Vietnam.  See 38 U.S.C.A. 
§§ 1154(a).  

Thus, under the new regulation, the Veteran's lay testimony is 
sufficient to corroborate his in-service stressors in this case.  
Accordingly, the Board finds that the preponderance of the 
evidence demonstrates that service connection for PTSD is 
warranted on the evidence of record.   In reaching this 
conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been appropriately applied. See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


